Citation Nr: 0713992	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-39 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for a 
bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from July 1964 to July 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDING OF FACT

The veteran's service-connected hearing loss is manifested by 
a pure tone threshold average of 54 decibels in the right ear 
and 48 decibels in the left ear with discrimination ability 
of 92 percent in each ear (numeric designation I in each 
ear).  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

This case arises from a claim for service connection.  In 
correspondence dated in December 2002, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The claim was 
granted in August 2004.  

The veteran was not provided notice as to the assignment of 
an appropriate disability rating or effective date, in 
accordance with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, he was not 
prejudiced.  He did appeal, reflecting actual knowledge of 
his appellate rights.  Further, the statement of the case was 
not a piecemeal notification, but a single, unified notice 
which provided him with the rating criteria and explained why 
the claim was denied.  He would not have been more 
enlightened by another notice letter telling him to submit 
evidence of increased disability.  Additionally, since a 
compensable rating is denied, an earlier effective date would 
not result in additional benefits of any kind.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.

Evaluation

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
The rating schedule establishes 11 auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, including 38 C.F.R. § 4.85 and Codes 
6100-6110 (2006).  The Court has noted that the assignment of 
disability ratings for hearing impairment are derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

On the private audiological evaluation, in November 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
5
70
80
65
55
Left
5
55
70
60
47.5

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 100 percent in the left ear.  
These audiologic results produce a numeric designation of 
"II" for the right ear and "I" for the left ear.  When 
this numeric designation is applied to the rating criteria, 
the result is a noncompensable rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2006).  

On the authorized VA audiological evaluation, in August 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
10
70
70
65
54
Left
5
65
60
60
48

Speech audiometry revealed speech recognition ability of 92 
percent correct in each ear.  These audiologic results 
produce a numeric designation of "I" for the right ear and 
"I" for the left ear.  When this numeric designation is 
applied to the rating criteria, the result is a 
noncompensable rating.  38 C.F.R. Part 4, including § 4.85, 
and Code 6100 (2006).  

The two most recent tests are essentially consistent and 
confirm that the veteran's hearing loss is noncompensable.  
While he may feel that the disability warrants a higher 
evaluation, the objective findings of the trained medical 
personnel are more probative in determining whether the 
rating criteria for a higher evaluation have been met.  In 
this case, the medical reports provide a preponderance of 
evidence against a compensable evaluation.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

In as much as this is an appeal from an initial rating, the 
Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  There is simply no evidence that 
the disability ever met the requirements for a compensable 
evaluation.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, there is no evidence that the hearing loss has 
required hospitalization.  The veteran asserts that he could 
not become a military officer and lost thousands of dollars 
because of his hearing loss.  The veteran's speculation as to 
the career path he might have followed is not persuasive.  
The Board finds that there has been no showing by the veteran 
that this service-connected disability has actually resulted 
in marked interference with employment beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial compensable disability rating for a bilateral 
hearing loss disability is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


